MARVIN, Judge.
Each defendant in these consolidated cases appeals from a judgment in favor of plaintiff for goods sold defendants on account. We affirm.
Defendants admitted making the respective purchases from plaintiff, but claim they had returned to plaintiff for credit which they never received, various goods which were defective so as to be unsellable. Defendants were unable to prove this defense and in the judgment against the respective defendant, the lower court reserved to each defendant the right to seek from plaintiff the goods allegedly returned or the value thereof.
Defendants purchased from plaintiff for approximately three years goods which were “seconds” or other than first quality goods. Defendants bought this type goods at prices much less than the price of first quality goods to sell in their respective retail stores. Defendants admittedly made no complaint about the quality of the goods until this dispute arose. The record supports the judgment and we adopt the lower court’s written reasons therefor.
At the cost of defendant in each case, judgment is
AFFIRMED.